DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it now claims “providing the penetrator inside the projectile body”.  The preamble to independent method claim 6 currently recites, “A method for the production of a projectile body for a projectile…”, the projectile body being a component of a projectile, as distinct from a method for the production of the projectile itself.  As such, claiming the penetrator, a separate, distinct component of the projectile from the positively claimed separate and distinct projectile body component of independent claim 6 is improper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strandli et al. (US 4,353,302 A).
Regarding claim 6, Strandli et al. disclose a method for the production of a projectile body 2 for a projectile (Fig. 3; col. 4, lines 12-32), the projectile comprising a penetrator 3, the projectile body 2, a projectile stern 8 and a projectile ogive 9, the method comprising: producing the projectile body 2 as a tube section; and processing a surface of an inner diameter of the projectile body 2 such that a constriction (the constriction being defined as the length of the inner surface of the forward bore between the shoulder 2’ and the threads at the forward end of the bore that engage the ogive 9) is obtained in the tube section 2, wherein in order to produce the constriction, the surface of the inner diameter of the projectile body 2 is processed from both front side (the provision of the threads engaging the ogive 9) and rear side (the provision of the shoulder 2’) of the projectile body, such that the inner diameter of the projectile body at the constriction is smaller than at all remaining portions of the inner diameter provided forward and rearward of the constriction (Fig. 3).  The diameter of this constricted region of the bore of the tube section 2 is smaller than the diameter of all remaining portions of the inner diameter of the tube section 2 provided forward and rearward of the constriction (Fig. 3).
Regarding claim 7, Strandli et al. disclose that the constriction (the constriction is defined as the length of the inner surface of the forward bore between the shoulder 2’ and the threads at the forward end of the bore that engage the ogive 9) is disposed in a central region of the projectile body 2 (Fig. 3; col. 4, lines 12-32).
Regarding new claim 10, Strandli et al. disclose providing the penetrator 3 inside the projectile body 2, wherein the penetrator 3 is fixed against the constriction and held in place until impact with a target (Fig. 3, col. 4, lines 27-32.
Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RHEINMETALL GMBH (DE 8137891 U1).  A machine translation of this German language reference has been provided by the examiner.
Regarding claim 6, RHEINMETALL GMBH disclose a method for the production of a projectile body 62 for a projectile 60 (Figs. 3 and 4), the projectile 60 comprising a penetrator ogive 72, 74 , the projectile body 62, a projectile stern (Figs. 3, 4), the method comprising: producing the projectile body 62 as a tube section; and processing a surface of an inner diameter of the projectile body 62 such that a constriction (the constriction being defined as the length of the inner surface of the central bore 64  between the shoulder at the rearward end thereof and the opening of the bore 64 into the attachment area 66) is obtained in the tube section 62, wherein in order to produce the constriction, the surface of the inner diameter of the projectile body 62 is processed from both front side (at the front end opening of the attachment area 66) and rear side (at the rearward end opening of the bore 64 at the shoulder) of the projectile body 62, such that the inner diameter of the projectile body at the constriction is smaller than at all remaining portions of the inner diameter provided forward and rearward of the constriction (Figs. 3, 4).  The diameter of this constricted region of the bore of the tube section 62 is smaller than the diameter of all remaining portions of the inner diameter provided forward and rearward of the constriction (Figs. 3, 4).
Regarding claim 7, RHEINMETALL GMBH disclose that the constriction (the constriction being defined as the length of the inner surface of the central bore 64 between the shoulder at the rearward end thereof and the opening of the bore 64 into the attachment area 66) is disposed in a central region of the projectile body 62 (Fig. 3, 4).
Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSON (US 5,442,989 A).  
Regarding claim 6, Anderson discloses a method for the production of a projectile body 16 for a projectile 10 (Fig. 1), the projectile 10 comprising a penetrator 32 ogive 14, the the constriction being defined as the length of the inner surface of the bore 34  is obtained in the tube section 16, wherein in order to produce the constriction, the surface of the inner diameter of the projectile body 16 is processed from both front side and rear side of the projectile body 16, such that the inner diameter of the projectile body at the constriction is smaller than at all remaining portions of the inner diameter provided forward and rearward of the constriction (Fig 1).  The diameter of this constricted region of the bore of the tube section 16 is smaller than the diameter of all remaining portions of the inner diameter provided forward and rearward of the constriction (Figs. 3, 4).
Regarding claim 7, RHEINMETALL GMBH disclose that the constriction (the constriction being defined as the length of the inner surface of the bore 34) is disposed in a central region of the projectile body 62 (Fig. 3, 4).
Response to Arguments
Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. Strandli et al. still properly reads on the claims as amended on 01/03/2022.
The constriction in the tube section 2 of Strandli et al. is being interpreted as the length of the inner surface of the forward bore between the shoulder 2’ and the threads at the forward end of the bore that engage the ogive 9.  The diameter of this constricted region of the bore of the tube section 2 is smaller than the diameter of all remaining portions of the inner diameter of the tube section 2 provided forward and rearward of the constriction (Fig. 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S BERGIN/            Primary Examiner, Art Unit 3641